COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 READYONE INDUSTRIES, INC., F/K/A                §
 NATIONAL CENTER FOR                                             No. 08-07-00265-CV
 EMPLOYMENT OF THE DISABLED,                     §
                                                                   Appeal from the
                    Appellant,                   §
                                                             210th Judicial District Court
 v.                                              §
                                                              of El Paso County, Texas
                                                 §
 ROBERT E. JONES and ROBERT E.                                    (TC# 2007-4192)
 JONES, TRUSTEE OF JONES FAMILY                  §
 TRUST,
                                                 §
                    Appellee.

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s agreed motion to voluntarily dismiss this appeal

pursuant to Texas Rule of Appellate Procedure 42.1(a). Appellant has moved to dismiss the

appeal as moot since the parties have resolved their dispute regarding the three properties at issue

in Jones’ underlying suit and subject of this appeal, and Appellee agrees. The Court concludes

that the motion should be granted. Therefore, we dismiss the appeal with costs taxed against the

Appellant since there is no agreement otherwise. See TEX .R.APP .P. 42.1 (d).


February 20, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, J., and Ables, Judge
Ables, Judge (Sitting by Assignment)(Not Participating)